DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Of note: It is to be noted the applicant states in “Restriction requirement” of the response filed 02/03/2022 that the applicant “elect with traverse to prosecute Group I” however also states in the “Conclusion” the applicant “provisionally elect Group IV”. During an interview with the applicant on 03/03/2022, it was confirmed the applicant elects Group I. The examiner will proceed according to the election of Group 1,Species B, G.   
Applicant's election with traverse of invention I, Species B, G,  claims 1-6, 23-31 in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the grounds that there wouldn’t be a search burden to search all of the groups and the species.  This is not found persuasive because even though the subject matter is similar, there would still be a search burden based on different classifications (A61F2/82418 for the method, A61F2/2439 for the device) as well as prior art would be able to read on some of the invention and species claims but not all of them. Therefore, a search burden would be applicable based on the further consideration needed as well as the proper search for all of the invention and species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no 02/03/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 23-31 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2002/0138138 to Yang.
As to claim 1, Yang discloses a method of assembling a modular percutaneous valve device using a system comprising a percutaneous delivery device (paragraph 102) containing a plurality of spatially separate device modules (at least 700, 702, figure 22, 23, paragraph 100-102) each in a delivery configuration, wherein said device modules include an expandable support structure (700) and a valve module (702, paragraph 101, a valve is received in the secondary stent ), said support structure having a compressed, unexpanded delivery configuration (figure 22, paragraph 100, 102), said valve module having an unassembled delivery configuration formed by one of: rolling said valve module along one axis (figure 22, paragraph 100, 102, the stent as seen in figure 22 is rolled along one axis), said valve module comprising an apex-base aspect, a circumferential axis and a height axis or by squashing said valve module (figure 22, the stent is rolled along a height axis), the method comprising: deploying said 
As to claim 2, Yang discloses the unassembled delivery configuration has been formed by rolling said valve module in a manner selected from the group consisting of: from apex to base, around said circumferential axis in the direction of said height axis, around said height axis in the direction of said circumferential axis, and overlapping (figure 22, paragraph 100,101).
As to claim 3 Yang discloses the working configuration valve component is formed outside said support structure (figure 22,23, paragraph 101, the valve component is expanded and has a valve received therein outside of the support structure as seen in figure 23).
As to claim 4, Yang discloses the system further comprises one or more pull wires (704), said one or more pull wires connecting said device modules; said assembling step further including: forming said working configuration valve component using said pull wires (figure 22, 23, paraphrase 100, 101).
As to claim 5, Yang discloses the system further comprises push-rods (paragraph 102, “pusher”); said method further comprising: combining said device modules using said push rods (paragraph 102).
As to claim 6, Yang discloses the system further comprises push-rods; said method further comprising: forming said working configuration valve 
As to claim 23, Yang discloses a method of assembling a modular prosthetic percutaneous valve device into a unitary valve (paragraph 102), said valve device comprising a plurality of device modules (700,702, figure 22, 23), said device modules including an expandable support structure (700) and a valve module (702), said support structure and said valve module each having a compressed, unexpanded delivery configuration spatially separate from the other prior to delivery (figure 22, paragraph 100), said method comprising: deploying said device modules to form an expanded support structure (paragraph 100,101, figure 23; pulling a pull wire (704) connecting the support structure to the valve module, said pulling causing the valve module to move distally into the expanded support structure (paragraph 101, the valve leaflets, or bioprosthetic valve will be distally advanced after and based off of the pulling of the wire), and combining said expanded support structure and said valve module to form said unitary valve device (paragraph 1101, 102).
As to claim 24, Yang discloses the valve module and support structure are delivered in tandem (figure 22, 23, paragraph 100-102).
As to claim 25, Yang discloses the step of adjusting a position of the valve module within the support structure via said pull wire (paragraph 100, 101).
As to claim 26, Yang discloses the  pull wire is threaded through the valve module and support structure (figure 22, 23, based on threaded the wire through apertures 706 and through the secondary stent, paragraph 100).

As to claim 28, Yang discloses both free ends of the pull wire are pulled to move the valve module into the support structure (figure 22,23, paragraph 100, without further distinct of positively reciting of the ends of the pull wire, Yang can disclose more than free ends which can be both free ends that will move the valve module). See prior art in section 8 below as further evidence.
As to claim 29, Yang discloses the step of locking the valve module to the support structure (paragraph 100, the locking step can be via the “mating engagement”).
As to claim 30, Yang disclose the step of pulling one free end of the pull wire for removal (paragraph 78, without further limitation of the what the removal comprises, what is being removed, or from where an entity is removed, Yang discloses a pulling for a stent to enable removal of the stent from platform 322). See prior art in section 8 below as further evidence.
As to claim 31, Yang discloses the valve module in said delivery configuration has a reduced outer profile (figure 22, paragraph 100).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of U.S. Patent No. 9,402,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of assembling a modular prosthetic percutaneous valve device into a unitary valve (claim 18), said valve device comprising a plurality of device modules (claim 18), said device modules including an expandable support structure (claim 18) and a valve module (claim 18), said support structure and said valve module each having a compressed, unexpanded delivery configuration spatially separate from the other prior to delivery (claim 18), said method comprising: deploying said device modules to form an expanded support structure (claim 18); pulling a pull wire connecting the support structure to the valve module (claim 21), said pulling causing the valve module to move distally into the expanded support structure (claim 21), and combining said expanded support structure and said valve module to form said unitary valve device (claim 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,800,531 to Cosgrove, U.S. Patent Publication 2004/0024451 to Johnson, U.S. Patent Publication 2005/0137699 to Salahieh, U.S. Patent Publication 2006/0195180 to Kheradvar, U.S. Patent Publication 2006/0195186 to Drews, U.S. Patent Publication 2007/0265701 to Gurskis, U.S. Patent Publication 2008/0200980 to Robin, and U.S. Patent Publication 2009/0222082 to Lock all disclose . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.